DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-3, 6-10 and 14-15) in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

4        The information disclosure statements (IDSs) submitted on 04/07/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 3, 6-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0374189 A1) in view of Kim et al. (US 2018/0130761 A1).

 	Pertaining to claim 1, Lee discloses A printed circuit board (100, see fig. 1) comprising: a coreless substrate (see paragraph [0098], see fig. 9) including an insulating body (121, see fig. 2) and a plurality of core wiring layers (110 include an inner layer circuit including a conductive pattern) disposed on or within the insulating 5body (110), the coreless substrate (see paragraph [0098], see fig. 9) having a through-opening (see paragraph [0063]) penetrating through the insulating body; an electronic component (430, see fig. 11) disposed in the through-opening (see paragraph [0063]); a first build-up insulating layer (120b, see fig. 2a) covering at least a portion of two opposing surfaces of the coreless substrate (see paragraph [0098], see fig. 9), allowing 
 	But, Lee does not explicitly teach 20wherein the insulating body includes a different type of material from a material of the second build-up insulating layer.  
 	However, Kim et al. teaches wherein the insulating body includes a different type of material from a material of the second build-up insulating layer, (see paragraph [0044]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the insulating body includes a different type of material from a material of the second build-up insulating layer in the device of Lee based on the teachings of Kim et al. in order to increases volume of the heat dissipation unit or provides the heat dissipation unit closer to an electro component or a heat releasing region to improve the thermal dissipation property of the circuit board, (see paragraph [0028]).



Pertaining to claim 3, Lee as modified by Kim et al. further discloses, further comprising: a third build-up wiring layer (the last second p0. See fig. 8) disposed on a lower surface of the first build-up insulating layer (120b, see fig. 8); 5a third build-up insulating layer (222b) disposed on a lower surface of the first build-up insulating layer (120b or 221b, see fig. 8) and covering at least a portion of the third build-up wiring layer (the last second p0. See fig. 8); and a fourth build-up wiring layer (the last p0 on the lower part) disposed on a lower surface of the third build-up insulating layer (222b, see fig. 8), 10wherein the insulating body comprises a different type of material from a material of the third build-up insulating layer (see paragraph [0044] of Kim et al.).

 	Pertaining to claim 6, Lee discloses wherein the insulating body (120) comprises a same type of material as a material of the first build-up insulating layer (120b), and the second (120a) and third build-up insulating layers (222b) comprise a same 5type of material, (see paragraph [0053]).

 	Pertaining to claim 7, Lee discloses all the claimed limitations except, wherein the insulating body has a higher elastic modulus than each of the second build-up insulating layer and the third build-up insulating layer, 10and the first build-up insulating layer comprises an elastic modulus higher than an elastic modulus of each of the second build-up insulating layer and the third build-up insulating layer. 
 	However, Maruyama et al. teaches wherein the insulating body has a higher elastic modulus than each of the second build-up insulating layer see paragraph [0167] and [0168]) and the third build-up insulating layer, 10and the first build-up insulating layer 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the insulating body has a higher elastic modulus than each of the second build-up insulating layer and the third build-up insulating layer, 10and the first build-up insulating layer comprises an elastic modulus higher than an elastic modulus of each of the second build-up insulating layer and the third build-up insulating layer in the device of Lee based on the teachings of Maruyama et al. in order to provide a semiconductor package reliability can be prevented effectively, and the yield of the semiconductor chip can be improved reliably.
 	Lee as modified by Kim et al. discloses all claimed limitations.
 	But, Kim et al fail to explicitly teach wherein the insulating body has a higher elastic modulus than each of the second build-up insulating layer and the third build-up insulating layer, 10and the first build-up insulating layer comprises an elastic modulus higher than an elastic modulus of each of the second build-up insulating layer and the third build-up insulating layer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the insulating body has a higher elastic modulus than each of the second build-up insulating layer and the third build-up insulating layer, 10and the first build-up insulating layer comprises an elastic modulus higher than an elastic modulus of each of the second build-up insulating layer and the third build-up insulating layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 
  
 	Pertaining to claim 8, Lee discloses, wherein the coreless 15substrate (see paragraph [0098], see fig. 9) comprises a first core insulating layer (inner part of 110), a first core wiring layer (p0 on the right side) embedded in the first core insulating layer (inner part of 110) in such a manner that an upper surface of the first core wiring layer (p0) is exposed through an upper surface of the first core insulating layer (inner part of 110), a second core wiring layer (second p0 on the right side) disposed to protrude from a lower surface 20of the first core insulating layer (421b on the right side), a second core insulating layer (222’b, see fig. 8) disposed on a lower surface of the first core insulating layer (inner part of 110) and covering at least a portion of the second core wiring layer (second p0 on the right side), and a third core wiring layer (the last p0 on the right side) disposed to protrude from a lower surface of the second core insulating layer (222’b), DB1/ 111218191.3Page 85Docket No.: 123193-8086the insulating body (110) comprises the first and second core insulating layers (the second inner part of 110), and the plurality of core wiring layers comprises the first to third core wiring layers (the third core on the right side).  

 	Pertaining to claim 9, Lee discloses, wherein the coreless substrate (see paragraph [0098], see fig. 9) further comprises a first core via layer (v0) penetrating through the first core insulating layer (inner part of 110) and connecting the first and second core wiring layers (p0 on the right side and second p0 on the right side) and a second core via layer (second v0) penetrating 10through the second core insulating layer 

 	Pertaining to claim 10, Lee discloses 15 				 , further comprising: a first build-up via layer (the first v0) penetrating through the first build-up insulating layer (110) and connecting the first build-up wiring layer (p0, see fig. 2) to the first core wiring layer (v0); a second build-up via layer (the second v0) penetrating through the second 20build-up insulating layer (120a) and connecting the second build-up wiring layer (p1, see fig. 2) to the first build-up wiring layer (p0, see fig. 2); a third build-up via layer (the third v0) penetrating through the first build-up insulating layer (110) and connecting the third build-up wiring layer (p0, see fig. 2) to the third core wiring layer (the last p0 on the right side); and  DB1/ 111218191.3 Page 86Docket No.: 123193-8086a fourth build-up via layer (fourth v0) penetrating through the third build-up insulating layer (222b) and connecting the fourth build-up wiring layer (the last p0 on the lower part) to the third build-up wiring layer (p0, see fig. 2), wherein the first and second build-up via layers (v0 and the second v0) have a profile 5tapered in a direction opposite to the first and second core via layers (p0 and second p0), and the third and fourth (the third p0 and the last p0) build-up via layers have a profile tapered in the same direction as the first and second core via layers (v0 and the second v0).



Pertaining to claim 14, Lee discloses wherein the 5insulating body (110, 121a and 121b) is provided with one or more primer layers (the inner part of 110 and 121) disposed within the insulating body, and at least one of an upper surface and a lower surface of the insulating body (110, 121a and 121b) is provided with a primer layer further disposed thereon.  

 	Pertaining to claim 15, Lee discloses10 		    , wherein upper and lower surfaces of the first build-up insulating layer (121a and 121b) are provided with a primer layer further disposed thereon, respectively.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0374189 A1) in view of Kim et al. (US 2018/0130761 A1) as applied to claim 1 above, and further in view of Maruyama et al. (US 2011/0024172 A1).

 	Pertaining to claim 2, Lee discloses all claimed limitations except, wherein the insulating body has a higher elastic modulus than the second build-up 25insulating layer.
 	However, Maruyama et al. teaches wherein the insulating body has a higher elastic modulus than the second build-up 25insulating layer, see paragraph [0167] and [0168]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the insulating body has a higher elastic modulus than the second build-up 25insulating layer in the device of Lee based on the teachings of Maruyama et al. in order to provide a semiconductor package reliability 

 	 Lee as modified by Kim et al. discloses all claimed limitations.
 	But, Kim et al fail to explicitly teach the insulating body has a higher elastic modulus than the second build-up 25insulating layer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insulating body has a higher elastic modulus than the second build-up 25insulating layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (2015/0223341 A1) and Morita et al. (US 2014/0027165 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848